Citation Nr: 0203917	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  94-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel






REMAND

The veteran served on active duty from February 1944 to 
August 1946.

This matter is before the Board from a June 1992 decision by 
the Committee on Waivers and Compromises (Committee) located 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which denied the veteran's 
claim for waiver of recovery of an overpayment of improved 
disability pension benefits.  The overpayment in question was 
created by a retroactive reduction in March 1992, effective 
June 1, 1988, of the veteran's improved disability pension 
benefits by reason of greater countable income than reported.

After the veteran was notified of the reduction and 
termination of his improved disability pension benefits, and 
was issued the notice of overpayment, he contended in a March 
1992 statement that he did not honestly believe that he owed 
the amount of the debt in question.  He set out numerous 
arguments addressing the March 1992 determination by the RO 
that funds he had not reported were countable income.  This 
letter must be construed as a notice of disagreement with the 
reduction of his improved disability pension benefits, 
effective June 1, 1988, as well as a request for waiver.  By 
a July 1996 remand, the Board directed the RO to address the 
issue of whether the overpayment was properly created.  The 
RO subsequently addressed this issue by a February 2001 
administrative decision.  However, it is not clear from the 
record whether the veteran was provided with a copy of this 
decision.  Although a May 2001 Supplemental Statement of the 
Case noted the results of the February 2001 administrative 
decision, it did not provide the rationale for this decision; 
it did not include an analysis of the issue of the propriety 
of the reduction of the veteran's improved disability pension 
benefits, effective June 1, 1988, as required by due process 
considerations and the Board's July 1996 remand.  
Consequently, the Board concludes that the prior remand 
directives have not been fulfilled.  

The Board emphasizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that "a remand by ... the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  We 
hold further that a remand by ... the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In accord with this holding, 
as well as the doctrine announced in Manlicon v. West, 12 
Vet. App. 238 (1999), the Board concludes that this case must 
be remanded again so that the RO can issue a Statement of the 
Case regarding the issue of the propriety of the reduction of 
his improved disability pension benefits.  The veteran is 
hereby advised that the Board will exercise appellate 
jurisdiction over the claim only if after receiving a 
Statement of the Case, he files a timely Substantive Appeal 
that complies with the provisions of 38 U.S.C.A. § 7105.  

For the reasons stated above, this case is REMANDED for the 
following:

The originating agency should issue a 
Statement of the Case to the veteran and 
his representative addressing the issue 
of the propriety of the reduction of the 
veteran's improved disability pension 
benefits, effective June 1, 1988, and 
which includes a summary of the evidence 
considered in the February 2001 
administrative decision as well as all 
relevant law and regulations.  The 
veteran should be advised of the need to 
file a substantive appeal to perfect an 
appeal with respect to this issue.  Both 
he and his representative should be given 
the appropriate period of time in which 
to respond.

When the development has been completed, the case should be 
returned to the Board for further consideration.  The purpose 
of this remand is to comply with due process of law.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




